DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed on 10/13/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn.
Applicant’s arguments with respect to claim 16 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. The rejection in the Non-final action with regards to claim 23 has no arguments or amendments, so the rejection stands. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR-101961797-B1) in view of De Kock (EP-1063122-A1). 

Regarding claim 16, Jong teaches A vehicle system (smart power electric cart, paragraph [0001] and [0040]) comprising: a chassis (base frame 100, paragraph [0043], fig.4); a plurality of wheels  (auxiliary wheels 110 and main wheels 120, fig.1) coupled to the chassis and supporting the chassis for rolling on a surface (fig.1); a riding platform (boarding part 500, fig.1) coupled to the chassis, the riding platform for supporting a user behind the chassis when the riding platform is in a downward pivoted state(fig.1, paragraph [0054)]); a trailer  (bogie 910, fig.10, paragraph [0072]) having a frame or platform  (the base of the bogie 910, fig.10) and a plurality of wheels connected to the frame or platform for supporting the frame or platform for rolling on the surface (bogie 910 has a plurality of wheels as seen in figure 10); a linkage structure for selectively coupling the trailer to the riding platform (bogie coupling portion 900 for coupling the bogie to the boarding part 500, fig.10, paragraph [0072)); at least one container supported on the frame or platform of the trailer (the bogie 910 can be seen holding a container in figure 10 and described as being able to hold goods in paragraph [0072]), the at least one container having an interior volume for containing one or more objects (the container supporting in figure 10 would have an interior volume to hold objects, fig.10). Jong fails to teach a container lifting system. 
However, De Kock teaches a container (container 2, figs.1 and 3), and the container having an interior volume (container 2 has an interior volume as it is a container), and at least one container lifting system (device 1 shown in figs.1, and 4-7) supported on the frame or platform of the trailer (device 1 is supported on the chassis 8, by members 12, fig.1, and when added to Jong would be supported to and attached to the bogie 910), for selectively lifting the container off of the frame or platform of the trailer (device 1 has jacks 22 and 34 that move the arm 14 with hook 16 to lift the container 2 off of the chassis 8, figs.5-7). 
Jong and De Kock are both considered to be analogous to the claimed invention because they are in the same field of transport vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jong with the teachings of De Kock and have the lifting device of De Kock attached on the trailer of Jong. Doing so would provide an easy way to load and unload heavy loads on the bogie (910) of Jong. 

Regarding claim 23, the rejection stands the same as in the non-final as no argument or amendment was made. 

Allowable Subject Matter
Claim 1, 3-4, 9-10, 14, 17-22, and 24-30 allowed.
Applicant has amended claim 1 to include the limitation of “a container supported on the chassis, the container having two side walls, an opening between the two side walls, and a sliding door that selectively slides between a closed position to at least partially cover the opening and an open position to uncover the opening, wherein each of the side walls is collapsible or foldable from an expanded state to a collapsed or folded state while the container is supported on the chassis and when the sliding door is in the open position” on top of the other limitations of the claim. Jong (KR-101961797-B1) teaches the general structure of the vehicle system with Thorpe (US-4346906-A), Brilhante (US-20190256119-A1), and Wilson (US-20170143571-A1) teaching containers on chassis. Wilson teaches the closest container to the amended claim 1. Wilson teaches a top door (102) which is a multi-slat tambour door which can be rolled up to open and rolled down to close the storage area (paragraph [0038]). Wilson’s door (102) does not slide but instead has a rolling action, to modify Wilson would require the addition of slots/guides on the side walls (108) to guide the door (102) and an additional storage area/cavity for the door to slide into when in the open position. Also, modifying Wilson would be modifying a modifying reference without reason. For the above reasons claim 1 and its dependent claims have allowable subject matter and are in condition for allowance. 
Claims 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 depends upon claim 16 which is rejected but claim 31 has the limitation of “the plurality of legs extend downward below the second frame or platform to engage a ground surface and to raise the second frame or platform above the frame or platform of the trailer” on top of the other limitations. De Kock teaches the lifting device (1) having a frame (arms 30 and 32) to support the container (2, figs.1 and 3), and a plurality of jacks (22) which are pivotally connected to the frame and can extend or retract (figs.1 and 4-7). The jacks (22) extend below the arms (30 and 32, fig.4) to raise and lower the frame above the chassis (8), but the jacks (22) do not contact the ground to do the raising and lowering. There would be no way to modify the jack (22) to contact the ground without serious modification and hindsight. For the above reason claim 31 has allowable subject matter. 
Claim 32 depends upon claim 31 and has the same allowable subject matter as discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.B.S./Examiner, Art Unit 3618  

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618